 



Exhibit 10.15

FAUQUIER BANKSHARES, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Adopted Effective January 1, 2005)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

ARTICLE I
Definition of Terms

                  Page
1.1
  Accrued Benefit   1
1.2
  Act   1
1.3
  Active Participant   1
1.4
  Actuarial Equivalent or Actuarial Value   1
1.5
  Administrator   1
1.6
  Affiliate   1
1.7
  Annuity Starting Date   1
1.8
  Average Compensation   2
1.9
  Beneficiary   2
1.10
  Benefit Service   2
1.11
  Board   2
1.12
  Change in Control   2
1.13
  Code   2
1.14
  Continuous Service   2
1.15
  Committee   3
1.16
  Compensation   3
1.17
  Death Benefit   3
1.18
  Defined Contribution Plan   3
1.19
  Defined Benefit Plan   3
1.20
  Disability or Disabled   3
1.21
  Effective Date   3
1.22
  Eligible Employee   4
1.23
  Employee   4
1.24
  Employer   4
1.25
  Inactive Participant   4
1.26
  Normal Retirement Age   4
1.27
  Participant   4
1.28
  Plan   5
1.29
  Plan Sponsor   5
1.30
  Plan Year   5
1.31
  Rabbi Trust   5
1.32
  Retirement or Retired   5
1.33
  Vesting Service   5

ARTICLE II
Eligibility and Participation

         
2.1
  Eligibility and Date of Participation   5
2.2
  Length of Participation   5

ARTICLE III
Funding

         
3.1
  Plan Is Unfunded   5
3.2
  Plan Costs and Expenses   5
3.3
  No Interest or Right Other Than Plan Benefit   5

- i -  



--------------------------------------------------------------------------------



 



                  Page
3.4
  Use of Rabbi Trust Permitted   5

ARTICLE IV
Determination of Accrued Benefit

         
4.1
  Accrued Benefit   6
4.2
  No Duplication of Benefits   9

ARTICLE V
Retirement Dates

         
5.1
  Normal Retirement Date   9
5.2
  Delayed Retirement Date   9
5.3
  Early Retirement Date   9
5.4
  Disability Retirement Date   9

ARTICLE VI
Vesting

         
6.1
  General Vesting and Forfeiture Rules   9
6.2
  Forfeiture in Other Cases   10
6.3
  No Reduction in Certain Vested Accrued Benefit by Reason of Re-Employment   12
6.4
  Vesting upon Change in Control   12

ARTICLE VII
Death Benefits

         
7.1
  Death after Annuity Starting Date   12
7.2
  Death before Annuity Starting Date   12
7.3
  Death Benefit   12
7.4
  Beneficiary Designation   13

ARTICLE VIII
Payment of Benefits

         
8.1
  Time of Payment   13
8.2
  Form and Amount of Accrued Benefit Payment   14
8.3
  Form and Amount of Death Benefit Payment   15
8.4
  Cashout of Benefit   15
8.5
  Suspension or Deferral of Benefits upon Re-Employment   15
8.6
  Benefit Determination and Payment Procedure   15
8.7
  Claims Procedure   16
8.8
  Payments to Minors and Incompetents   19
8.9
  Distribution of Benefit When Participant Cannot Be Located   20
8.10
  Minimum Amount Paid Monthly   20
8.11
  Limitations on Benefits   20

ARTICLE IX
Fiduciaries

         
9.1
  Named Fiduciaries and Duties and Responsibilities   21
9.2
  Limitation of Duties and Responsibilities of Named Fiduciaries   21

- ii -  



--------------------------------------------------------------------------------



 



                  Page
9.3
  Service by Named Fiduciaries in More Than One Capacity   21
9.4
  Allocation or Delegation of Duties and Responsibilities by Named Fiduciaries  
21
9.5
  Assistance and Consultation   21
9.6
  Indemnification   22

ARTICLE XIII
Plan Administration

         
10.1
  Appointment of Plan Administrator   22
10.2
  Plan Sponsor as Plan Administrator   22
10.3
  Duties and Responsibilities of Plan Administrator   22
10.4
  Availability to Plan Administrator of Records   22
10.5
  No Action by Plan Administrator with Respect to Own Benefit   22
10.6
  Limitations on Plan Administrator’s Discretion   22
10.7
  Makeup of Administrative Committee   23
10.8
  Power and Authority of Administrative Committee   23
10.9
  No Action by Administrative Member with Respect to Own Benefit   23
10.10
  Action by Administrative Committee by Majority Vote   23
10.11
  Provision to Administrative Committee of Necessary Information   23
10.12
  Limitation on Powers and Authority of Administrative Committee   23

ARTICLE XIV
Amendment and Termination of Plan

         
11.1
  Amendment and Termination   23
11.2
  Termination Events with Respect to Employers Other Than the Plan Sponsor   24
11.3
  Effect of Employer Merger, Consolidation or Liquidation   24

ARTICLE XV
Miscellaneous

         
12.1
  Headings   24
12.2
  Gender and Number   24
12.3
  Governing Law   24
12.4
  Employment Rights   25
12.5
  Conclusiveness of Employer Records   25
12.6
  Right to Require Information and Reliance Thereon   25
12.7
  Alienation and Assignment   25
12.8
  Notices and Elections   25
12.9
  Delegation of Authority   25
12.10
  Service of Process   25
12.11
  Construction   25
12.12
  Nonqualified Deferred Compensation Plan Omnibus Provision   25

- iii -  



--------------------------------------------------------------------------------



 



     THIS PLAN is adopted as of the date stated below by Fauquier Bankshares,
Inc., a Virginia corporation (the “Plan Sponsor”), for itself and for other
participating employers who may participate in the Plan as provided herein
(collectively or individually hereinafter called the “Employer”).

WITNESSETH:

     WHEREAS, the Plan Sponsor deems it desirable to provide certain
nonqualified retirement benefits for such of its employees and those of its
participating subsidiaries as its Board of Directors (or any authorized
committee thereof) determines; and

     WHEREAS, the Plan Sponsor deems it desirable state the terms and conditions
for accrual, vesting and payment of such nonqualified retirement benefits in
this Plan;

     WHEREAS, the Plan Sponsor by due corporate action has approved and
authorized the execution of this Plan;

     NOW, THEREFORE, in consideration of the premises, this Plan provides as
follows:

ARTICLE I
Definition of Terms

     The following words and terms as used herein shall have the meaning set
forth below, unless a different meaning is clearly required by the context:

     1.1 “Accrued Benefit”: That benefit determined under the provisions of
paragraph 4.1 to which a Participant is entitled.

     1.2 “Act”: The Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, or the corresponding sections of any
subsequent legislation which replaces it, and, to the extent not inconsistent
therewith, the regulations issued thereunder.

     1.3 “Active Participant”: A Participant (i) who is an Eligible Employee or
(ii) who Retired on Disability Retirement, is still Disabled and is not
receiving benefit payments from the Plan.

     1.4 “Actuarial Equivalent” or “Actuarial Value”: An amount or benefit of
equivalent value to another benefit or amount, based on the form(s) (which term
is intended to include the time(s)) of payment involved and based on such
interest factor(s) and mortality table(s) as the Committee determines for such
purpose from time to time or, if the Committee does not specific an interest
factor or mortality table, based on interest at an assumed rate of six percent
(6%), compounded annually, and the 1984 Unisex Pension Table.

     1.5 “Administrator”: The Plan Administrator provided for in ARTICLE X
hereof.

     1.6 “Affiliate”: Any corporation or business organization that is under
common control with the Plan Sponsor (as described in Section 414(b) and (c) of
the Code, except as provided pursuant to guidance issued under
Section 409A(d)(6) of the Code).

     1.7 “Annuity Starting Date”: The first day of the first period for which a
benefit is paid as an annuity or in any other form (as opposed to the actual
date of payment). Notwithstanding the foregoing, the Annuity Starting Date shall
not be considered delayed because actual benefit payment is delayed for
reasonable administrative reasons as long as all benefits due are actually made.
Further, the Administrator may consider the Annuity Starting Date delayed for
notice, election and consent purposes but not for payment purposes (which means
that payment may be made retroactively to the Annuity Starting Date once the
notice, election and consent requirements are satisfied).

- 1 -



--------------------------------------------------------------------------------



 



     1.8 “Average Compensation”: The average of an Employee’s Compensation for
the five (5) consecutive Plan Years (or all consecutive Plan Years if there are
not five (5)) during which he had Compensation and was credited with a year of
Benefit Service and which produce the highest average, computed as of the end of
any Plan Year during the ten (10) Plan Years immediately preceding the date as
of which his Accrued Benefit or Death Benefit is being determined. If a
Participant does not have a Plan Year for which he is credited with a full year
of Benefit Service, his Average Compensation shall be his annual rate of
Compensation at the date he last is an Eligible Employee.

     1.9 “Beneficiary”: The person or persons designated by a Participant or
otherwise entitled pursuant to paragraph 7.4 to receive benefits under the Plan
attributable to such Participant after the death of such Participant.

     1.10 “Benefit Service”: Continuous Service credited during or before the
Participant last was an Eligible Employee. The Board may, however, grant deemed
service credit for any Participant for one or more Benefit Service purposes on
such basis as it considers advisable.

     1.11 “Board”: The present and any succeeding Board of Directors of the Plan
Sponsor, unless such term is used with respect to a particular Employer and its
Employees, in which event it shall mean the present and any succeeding Board of
Directors of that Employer. Any Compensation Committee or other committee of the
Board may act on the Board’s behalf in any matter pertaining to the Plan where
such committee is duly empowered to do so.

     1.12 “Change in Control”: The occurrence of ether of the following after
the Effective Date:

     (i) Any person, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934 (but excluding any group of which the
Participant in question is a member), becomes the owner or beneficial owner of
securities of the Plan Sponsor or its subsidiary The Fauquier Bank, a Virginia
banking corporation (the “Bank”), having 20% or more of the combined voting
power of the then outstanding Plan Sponsor or Bank securities that may be cast
for the election of the Plan Sponsor or Bank directors other than a result of an
issuance of securities initiated by the Plan Sponsor or Bank, as long as the
majority of the Board of the Plan Sponsor approving the purchases is a majority
at the time the purchases are made, or

     (ii) As the direct or indirect result of, or in connection with, a tender
or exchange offer, a merger or other business combination, a sale of assets,
contested election, or any combination of these events, the persons who were
directors of the Plan Sponsor or Bank before such events cease to constitute a
majority of the Plan Sponsor’s or Bank’s Board, or any successor’s board, within
two years of the last of such transactions.

     1.13 “Code”: The Internal Revenue Code of 1986, as the same may be amended
from time to time, or the corresponding section of any subsequent Internal
Revenue Code, and, to the extent not inconsistent therewith, regulations issued
thereunder.

     1.14 “Continuous Service”: The uninterrupted service as an Employee of the
Employer (but not of any Affiliate which is not a participating Employer),
including such time as the Employee may be absent on leave of absence granted by
the Employer. The following rules shall apply in determining Continuous Service:

- 2 -



--------------------------------------------------------------------------------



 



     (i) A temporary absence from work of less than thirty (30) days without a
leave of absence granted by the Employer shall not be considered a break in
continuous employment for this purpose, but any greater period of such
unauthorized absence shall be considered a break in employment;

     (ii) Continuous Service shall be measured in years and months completed;

     (iii) For purposes hereof a “leave of absence” shall mean a paid or unpaid
absence authorized by the Employer without loss of employment status or rights,
including but not limited to, absence on account of injury, illness, Disability
in the case of a Participant who Retires on Disability Retirement, vacation or
service in the Armed Forces of the United States provided in the case of service
in the Armed Forces of the United States the Employee returns to the employment
of the Employer within the period during which his re-employment rights as a
veteran are protected by law; and

     (iv) Notwithstanding the foregoing, an Employee’s Continuous Service prior
to the time he last commenced Continuous Service shall be disregarded for all
purposes under the Plan unless otherwise determined by the Board.

     1.15 “Committee”: The Administrative Committee provided for in ARTICLE X
hereof.

     1.16 “Compensation”: An Employee’s total base salary and wages (including
guaranteed commissions) and incentive pay received by or made available to him
in cash directly from the Employer (but not of any Affiliate which is not a
participating Employer) for a Plan Year. Compensation shall be determined for
each Employee prior to any withholding or deductions and prior to any reduction
for employee elective contributions to a cafeteria or flexible benefits plan
described in Section 125 of the Code, a program to provide a qualified
transportation fringe described in Section 132(f) of the Code or a qualified
cash or deferred arrangement described in Section 401(k) of the Code.
Compensation shall exclude such items of compensation as expense reimbursement
and allowances, amounts contributed for the Employee pursuant to and benefits
under the Plan or any other employee benefit plan or program of the Employer, or
any other similar fringe benefit or extraordinary remuneration. For purposes of
determining the Accrued Benefit or Death Benefit of a Participant who retires on
Disability Retirement, such Participant shall be deemed to have received
Compensation at his most recent actual or equivalent hourly rate in effect prior
to his becoming Disabled during periods for which he is considered to be
Disabled.

     1.17 “Death Benefit”: That benefit determined under the provisions of
paragraph 7.3 to which a Participant’s Beneficiary is entitled.

     1.18 “Defined Contribution Plan”: The Virginia Bankers Association Master
Defined Contribution Plan for The Fauquier Bank, a defined contribution pension
plan maintained by The Fauquier Bank, or any transferee or successor defined
contribution plan thereto.

     1.19 “Defined Benefit Plan”: The Virginia Bankers Association Master
Defined Benefit Pension Plan for The Fauquier Bank, a defined benefit pension
plan maintained by The Fauquier Bank, or any transferee or successor pension
plan thereto.

     1.20 “Disability” or “Disabled”: That disability or state of being disabled
described in paragraph 5.4.

     1.21 “Effective Date”:

     (i) The Effective Date of the Plan is January 1, 2005.

     (ii) With respect to any employer becoming an Affiliate as of a date after
the Effective Date of the Plan, the Effective Date of the Plan as to such
Employer is the date such employer becomes an Affiliate (unless or to the extent
otherwise specified by resolution of the Board or in a merger or acquisition
agreement or plan approved by the Board or in any applicable asset transfer,
plan merger or consolidation or adoption agreement).

- 3 -



--------------------------------------------------------------------------------



 



The Administrator shall maintain a list of the Effective Dates of participation
of all Employers participating in the Plan.

     1.22 “Eligible Employee”: An Employee who is employed by an Employer and
who is designated by the Board as an Eligible Employees (either by name or
position) for the purpose of determining Participants in the Plan. Unless
otherwise determined by the Board, a person who is designated as an Eligible
Employee shall be deemed to be an Eligible Employee for purposes of determining
his Benefit Service and Vesting Service since his last date of hire as an
Employee. The Board may, however, designate that a person shall be considered to
be an Eligible Employee for purposes of determining his Benefit Service and/or
Vesting Service since a date which is before or after his last date of hire as
an Employee. If a person is designated as an Eligible Employee, the Board may
terminate such designation prospectively at any time.

     1.23 “Employee”: Any person who is or shall be regularly employed by the
Employer on a permanent full-time basis (including an officer, but not including
a director who is not an officer or who is not so employed), but in any event
excluding any person who is or shall be employed for a definite temporary period
or purpose. A full-time employee for the purpose of this Plan is one who is
employed for more than thirty (30) hours per week and more than five (5) months
per year.

     1.24 “Employer”:

     1.24(a) The Plan Sponsor and each Affiliate (but only while the entity is
an Affiliate unless or to the extent otherwise specified by resolution of the
Board or in a merger or acquisition agreement or plan approved by the Board or
in any applicable asset transfer, plan merger or consolidation or adoption
agreement), collectively unless the context otherwise indicates; and with
respect to any Employee, any one or more of such Employers by which he is at any
time employed (unless or to the extent otherwise specified by resolution of the
Board or in a merger or acquisition agreement or plan approved by the Board or
in any applicable asset transfer, plan merger or consolidation or adoption
agreement).

     1.24(b) For purposes of determining Compensation and Continuous Service
with any business entity, or predecessor thereto, which is merged into a
Employer, or a predecessor thereto, or all or substantially all the assets or
the operating assets are acquired by a Employer, or a predecessor thereto,
compensation from and service with such business entity and predecessor thereto
shall be treated as compensation from and service with an Employer to the extent
provided by resolution of the Board or in any corporate or plan merger,
consolidation or asset transfer agreement or any adoption agreement approved by
the Board.

     1.25 “Inactive Participant”: A Participant who is not an Active
Participant.

     1.26 “Normal Retirement Age”: The later of:

     (i) The age of sixty-five (65), or

     (ii) If the Participant last became an Employee on or after his attainment
of the age of sixty (60), the first day of the calendar month of the fifth
anniversary of the Participant’s last becoming an Employee.

     1.27 “Participant”: An Eligible Employee selected to participate in the
Plan for so long as he is considered a Participant as provided in ARTICLE II
hereof. Participants are either Active Participants or Inactive Participants
depending on their status.

- 4 -



--------------------------------------------------------------------------------



 



     1.28 “Plan”: The Plan as contained herein or duly amended which shall be
known as the “Fauquier Bankshares, Inc. Supplemental Executive Retirement Plan”.

     1.29 “Plan Sponsor”: Fauquier Bankshares, Inc., a Virginia corporation (or
its corporate successor).

     1.30 “Plan Year”: A year commencing upon the first day of January of each
year.

     1.31 “Rabbi Trust”: A trust fund described in Paragraph 3.4 and established
or maintained for the Plan.

     1.32 “Retirement” or “Retired”: The retirement from the employment of the
Employer or the state of being retired described in ARTICLE V.

     1.33 “Vesting Service”: Continuous Service credited during or before the
Participant last was an Eligible Employee. The Board may, however, grant deemed
service credit for any Participant for one or more Vesting Service purposes on
such basis as it considers advisable.

ARTICLE II
Eligibility and Participation

     2.1 Eligibility and Date of Participation. Each person who is designated as
an Eligible Employee shall become a Participant as of the date the Board selects
him to be a Participant.

     2.2 Length of Participation. Any Employee who becomes a Participant shall
remain a Participant for so long as he or his Beneficiary is entitled to future
benefits under the terms of the Plan.

ARTICLE III
Funding

     3.1 Plan Is Unfunded. The Employer’s obligation to pay benefits under the
Plan is unfunded and all benefit payments under the Plan shall be made from the
general assets by the Employer. Each Participant, his Beneficiary and any other
person having or claiming a right to payment hereunder or to any interest under
this Plan shall rely solely on the unsecured promise of the Employer to make
payments due hereunder. Each Participant, his Beneficiary, and any other person
having or claiming a right to payments under the Plan shall have the right to
enforce such claim against the Employer in the same manner as an unsecured
creditor of the Employer. Nothing contained in the Plan shall be deemed to
create a trust of any kind.

     3.2 Plan Costs and Expenses. All costs of benefits under and expenses of
the Plan, including reasonable legal, accounting, and other fees and expenses
incurred in the establishment, amendment, administration and termination of the
Plan and the compensation of the fiduciaries of the Plan to the extent provided
under the Plan, shall be paid by the Employer in such manner and proportions as
the Plan Sponsor shall determine.

     3.3 No Interest or Right Other than Plan Benefit. Nothing contained herein
shall be deemed to give any Participant or Beneficiary any interest in any
specific part of the assets of the Employer or any legal or equitable rights
other than his right to receive benefits in accordance with the provisions of
the Plan.

     3.4 Use of Rabbi Trust Permitted.

- 5 -



--------------------------------------------------------------------------------



 



     3.4(a) Notwithstanding any provision herein to the contrary, the Plan
Sponsor may, in its sole discretion, elect to establish, and cause each
Participating Employer to fund, a Rabbi Trust for the purpose of providing
benefits under the Plan. Any Rabbi Trust shall not contain provisions which
allow its assets to be located outside of the United States in violation of
Section 409A(b)(1) of the Code or which provide that its assets will be
restricted to the provision of Plan benefits in connection with a change in the
Employer’s financial health or which otherwise makes its assets so restricted as
described in Section 409A(b)(2)(A) or (B) of the Code.

     3.4(b) The Employers acknowledge that any Rabbi Trust, if established, will
be established by the Plan Sponsor for the benefit of all participating
Employers (unless the trust agreement otherwise provides), that being a
participating Employer in the Plan automatically makes the Employer an Employer
for purposes of any Rabbi Trust (unless the trust agreement otherwise provides),
that any trust agreement may be amended by appropriate action of the Plan
Sponsor (without any action required by the other participating Employers), and
that no Participant shall have any interest (whether equitable, legal or
otherwise) in the assets held pursuant to any Rabbi Trust.

     3.4(c) The undertaking to pay benefits hereunder shall be an unfunded
obligation payable solely from the general assets of the Employer and, subject
to the claims of the Employer’s creditors, from each Employer’s portion of any
Rabbi Trust.

ARTICLE IV
Determination of Accrued Benefit

     4.1 Accrued Benefit.

     4.1(a) The Accrued Benefit of a Participant shall be an amount, expressed
in the form of a term certain annuity with no life contingencies payable monthly
for one hundred eighty (180) months, commencing upon his Normal Retirement Date
or as otherwise provided in this paragraph, and equal to the amount determined
under the Benefit Formula, calculated as follows:

     (i) A Participant who retires on his Normal Retirement Date shall be
entitled to his Accrued Benefit calculated to his Normal Retirement Date.

     (ii) A Participant whose employment with the Employer terminates after his
Normal Retirement Date due to Retirement shall be entitled to an Accrued Benefit
commencing on his Delayed Retirement Date and equal to his Accrued Benefit
calculated to his Delayed Retirement Date.

     (iii) A Participant who retires on his Early Retirement Date shall be
entitled to his Accrued Benefit calculated to his Early Retirement Date.

     (iv) A Participant who retires on his Disability Retirement Date shall be
entitled to his Accrued Benefit calculated to the earlier of:

     (A) The date as of which his Accrued Benefit commences to be paid,

     (B) The date he ceases to be Disabled, unless he returns to the employment
of the Employer within thirty (30) days after he ceases to be Disabled, in which
case his Accrued Benefit shall be determined under the other applicable clause
of this paragraph at his subsequent termination of employment with the Employer,
or

     (C) His Normal Retirement Date.

     (v) The Accrued Benefit of each other Participant shall be calculated on
the basis of his Average Compensation and, where applicable, Benefit Service as
of the date on which he ceases to be an Eligible Employee.

- 6 -



--------------------------------------------------------------------------------



 



     4.1(b) For purposes hereof, the following terms have the following
meanings:

     (i) “Benefit Formula” is one-twelfth (1/12) of the product obtained by
multiplying the Participant’s Service Fraction by the excess of (A) over
(B) below:

     (A) The product obtained by multiplying (I) seventy percent (70%), reduced
by seven percent (7%) for each of his projected years and months of Benefit
Service to his Normal Retirement Date less than ten (10) (or if he has reached
his Normal Retirement Date, reduced by seven percent (7%) for each of his actual
years and months of Benefit Service less than ten (10)), and (II) the
Participant’s Average Compensation, over

     (B) The sum of the following amounts:

     (I) The Participant’s Defined Benefit Accrued Benefit,

     (II) The Participant’s Defined Contribution Offset Amount, and

     (III) The Participant’s Primary Social Security Benefit.

     (ii) A Participant’s “Defined Benefit Accrued Benefit” means the accrued
benefit payable annually (whether or not payments actually have actually begin)
under the Defined Benefit Plan and stated as a single life annuity beginning at
the Participant’s Normal Retirement Date (or if he continues to be an Employee
after his Normal Retirement Date, at his Delayed Retirement Date) and determined
assuming the Participant continues to accrue benefits until his Normal
Retirement Date based on his continuing to receive Compensation at his most
recent actual or equivalent hourly rate in effect at the date of determination.

     (iii) A Participant’s “Defined Contribution Offset Amount” means the annual
amount payable for the Participant’s lifetime, commencing on the Participant’s
Normal Retirement Date (or if his employment with the Employer terminates after
his Normal Retirement Date, commencing on the first day of the calendar month
coinciding with or next following his cessation of employment) on account of the
Participant’s “deemed balance” in the Defined Contribution Plan held in his
“Employer Account” (which is intended to exclude any balance attributable to the
Participant’s after-tax, before-tax or rollover contributions). The Defined
Contribution Offset Amount shall be calculated assuming:

     (A) The “deemed balance” consists of (I) the Participant’s balance, if any,
in his Employer Account as of December 31, 2004 (calculated to include any
Employer contributions allocated as of a date on or before December 31, 2004 but
not actually contributed to the Defined Contribution Plan until after
December 31, 2004), (II) the amount of any Employer contributions allocated or
deemed allocated as provided in clause (ii)(B) of this subparagraph to the
Defined Contribution Plan as of a date after December 31, 2004 (with such
contributions being considered held in the Defined Contribution Plan from the
last day of the plan year for which contributed or deemed considered contributed
as provided in clause (ii)(B) of this subparagraph, even if contributed before
or after such last day), (III) if the determination is made prior to the
Participant’s Normal Retirement Date, the amount of Employer contributions that
would be credited or deemed credited as provided in clause (ii)(B) of this
subparagraph annually through his Normal Retirement Date in the same amount as
for the Participant’s last full year of participation in the Defined
Contribution Plan (with such contributions being considered held in the Defined
Contribution Plan from the last day of the plan year for which deemed
contributed), and (IV) an assumed increase in the amounts provided for in (I),
(II) and (III) at the DCP Interest Rate compounded annually until the
Participant would reach his Normal Retirement Date (or if his employment with
the Employer terminates after his Normal Retirement Date, through the last day
of the calendar month coinciding with or next following his cessation of
employment),

- 7 -



--------------------------------------------------------------------------------



 



     (B) Where any Employer contributions referred to in clause (A) above are
matching contributions, it will be assumed that the Participant received the
maximum matching contribution available under the Defined Contribution Plan
(sometimes referred as deemed contributions, allocations or credits) based on
his compensation for the plan year and determined without regard to any
suspension from participation and regardless of his actual employee
contributions, and

     (C) The Participant’s “deemed balance” is converted to the annual amount of
Defined Contribution Offset Amount by dividing it by an actuarial adjustment
factor derived from the factors used to determined Actuarial Equivalents.

The “DCP Interest Rate” is seven percent (7%), compounded annually, provided
that the Committee may determine a different interest rate or rates for this
purpose at any time or from time to time on a prospective basis.

     (iv) A Participant’s “Primary Social Security Benefit” means the annual
income to which the Participant is entitled at his Normal Retirement Date under
the provisions of the Federal Social Security Act as in effect on the first day
of the calendar year in which he reaches his Normal Retirement Date. If a
Participant does not qualify for, or loses, Social Security benefits to which he
is entitled under the Federal Social Security Act because of failure to make
application therefor, or entering into covered employment, such Social Security
benefits shall nevertheless be considered, for purposes of the Plan, as being
received by such Participant.

     (A) The Primary Social Security Benefit with respect to any Participant
shall be established by the Administrator on the basis of such evidence as may
be available and reasonable assumptions based thereon. In case of a
Participant’s retirement or severance of employment before his Normal Retirement
Date, the Primary Social Security Benefit to which he would be entitled at his
Normal Retirement Date shall be computed assuming (I) that there will be no
change in the Federal Social Security Act between the time of the Participant’s
retirement or severance of employment and his attainment of his Normal
Retirement Date and (II) that he will continue to receive Compensation at the
same rate as at his retirement or severance of employment until age sixty-five
(65), which Compensation would be considered as wages for purposes of the
Federal Social Security Act.

     (B) In determining a Participant’s Primary Social Security Benefit, the
Participant’s estimated compensation, as determined by the Administrator, may be
used for all years before retirement or separation from the service of the
Employer or alternatively for all years before employment by the Employer. For
purposes hereof, a Participant’s “estimated compensation” shall be determined by
applying a salary scale, projected backwards, to his annual rate of Compensation
at separation or retirement or alternatively at date of hire by the Employer.
The salary scale shall be the actual change in the average wages from year to
year as determined by the Social Security Administration.

     (iv) A Participant’s “Service Fraction” is determined as follows.

     (A) Where the determination is made as of a date before his Normal
Retirement Date, a fraction (not to exceed one) determined at the end of the
most recent month (which may be the current month) in which he is credited with
a month of Benefit Service, the numerator of which is his years and months of
Benefit Service as of the time such determination is made, and the denominator
of which is the number of years and months of Benefit Service (including those
in the numerator) with which he would be credited if he remains an Eligible
Employee accumulating one month of Benefit Service during each month from such
time until his Normal Retirement Date, or

- 8 -



--------------------------------------------------------------------------------



 



     (B) Where the determination is made as of a date on or after his Normal
Retirement Date, one (1).

Notwithstanding the foregoing, if a Change in Control occurs while the
Participant is an Active Participant, his Service Fraction shall be deemed to be
one.

     4.2 No Duplication of Benefits. Notwithstanding any other provision of the
Plan, the total Accrued Benefit (including any Death Benefit derived from a
calculation of the Accrued Benefit) which may be earned by any Participant shall
not exceed his maximum Accrued Benefit (or Death Benefit) under the Plan,
calculated without regard to any prior distributions of his Accrued Benefit, and
then reduced by the actuarial value of any prior distributions on such basis as
the Administrator shall determine or otherwise on the basis of the benefit
payment actuarial factors of the Defined Benefit Plan.

ARTICLE V
Retirement Dates

     5.1 Normal Retirement Date. The Normal Retirement Date of a Participant
shall be the first day of the calendar month coinciding with or next following
the date on which the Participant attains his Normal Retirement Age. A
Participant who is an Employee and who is entitled to a non-forfeitable Accrued
Benefit may retire from the employment of the Employer on his Normal Retirement
Date for purposes of the Plan. A Participant who so retires shall be considered
“Retired” on Normal Retirement for purposes of this Plan.

     5.2 Delayed Retirement Date. If a Participant continues to be an Employee
after his Normal Retirement Date and if he is entitled to a non-forfeitable
Accrued Benefit, he may retire from the employment of the Employer at any time
for purposes of the Plan and his Delayed Retirement Date shall be the first day
of the calendar month coinciding with or next following his retirement. A
Participant who so retires shall be considered “Retired” on Delayed Retirement
for purposes of this Plan.

     5.3 Early Retirement Date. A Participant who has attained the age of sixty
(60) years or more while an Eligible Employee and has completed at least ten
(10) years of Vesting Service may retire from the employment of the Employer and
shall be considered “Retired” on Early Retirement for purposes of this Plan.
Such Participant’s Early Retirement Date for purposes of this Plan shall be the
date of such retirement.

     5.4 Disability Retirement Date. A Participant who retires from the
employment of the Employer on disability retirement under the Defined Benefit
Plan as an Eligible Employee shall be considered “Retired” on Disability
Retirement for purposes of this Plan and shall further be considered to be
“Disabled” or to be suffering a “Disability” for purposes of this Plan for the
period or periods he is considered “disabled” or to suffer a “disability” for
purposes of the Defined Benefit Plan. Such Participant’s Disability Retirement
Date shall be the date of such retirement under the Defined Benefit Plan.

ARTICLE VI
Vesting and Forfeiture of Benefits

     6.1 General Vesting and Forfeiture Rules.

     6.1(a) The Accrued Benefit and Death Benefit of a Participant shall be
fully vested and non-forfeitable upon the first to occur of the following while
an Active Participant:

- 9 -



--------------------------------------------------------------------------------



 



    (i)   Satisfaction of the age and service requirements for Early Retirement
under the Plan,       (ii)   Attainment of his Normal Retirement Age,      
(iii)   Death, or       (iv)   Voluntary termination of employment with the
consent of the Board so long as such consent expressly provides for such
vesting.

     6.1(b) If a Participant ceases to be an Active Participant or dies under
any circumstances not described in subparagraph 6.1(a), his Accrued Benefit and
Death Benefit shall be forfeited.

     6.2 Forfeiture in Other Cases.

     6.2(a) Notwithstanding the provisions of paragraph 6.1, a Participant shall
forfeit his entitlement to his Accrued Benefit and his Death Benefit, and the
Board may order payments already being made to be discontinued upon, and in its
discretion may require repayment of benefits paid in the event the Participant’s
employment is terminated by the Employer for Cause.

     (i) The Participant’s termination of employment with the Employer and all
Affiliates for Cause (as defined in subparagraph 6.2(b));

     (ii) The Participant’s entering into Competition (as defined in
subparagraph 6.2(b)) with the Employer or any Affiliate without the prior
written consent of the Board after Retirement or other termination of
employment; or

     (iii) The Participant’s Unauthorized Disclosure of Confidential Information
(as defined in subparagraph 6.2(b)) of the Employer or any Affiliate without the
prior written consent of the Board after Retirement or other termination of
employment.

The Board may at its option reinstate payment of future benefits if a
Participant ceases to engage in Competition with the Employer and its
Affiliates.

     6.2(b) For purposes hereof:

     (i) “Cause” means:

     (A) Continual or deliberate neglect by the Participant in the performance
of his material duties and responsibilities as an Employee as established from
time to time pursuant, or the Participant’s willful failure to follow reasonable
instructions or policies of the Employer after being advised in writing of such
failure and being given a reasonable opportunity and period to remedy such
failure;

     (B) Conviction of, indictment for (or its procedural equivalent), entering
of a guilty plea or plea of no contest with respect to a felony, a crime of
moral turpitude or any other crime with respect to which imprisonment is a
possible punishment, or the commission of an act of embezzlement or fraud
against the Employer or any Affiliate;

     (C) Any breach by the Participant of a material term of his employment
agreement (if any), or violation in any material respect of any code or standard
of behavior generally applicable to officers of the Employer and its Affiliates,
after being advised in writing of such breach or violation and being given a
reasonable opportunity and period to remedy such breach or violation;

- 10 -



--------------------------------------------------------------------------------



 



     (D) Dishonesty of the Participant with respect to the Employer or any
Affiliate, or breach of a fiduciary duty owed to the Employer or any Affiliate;
or

     (E) The willful engaging by the Participant in conduct that is reasonably
likely to result, in the good faith judgment of a majority of the outside
members of the Board of the Plan Sponsor, in material injury to the Employer or
any Affiliate, monetarily or otherwise.

For purposes hereof, no act, or failure to act, on the Participant’s part shall
be considered “willful” unless done, or omitted to be done, by him not in good
faith and without reasonable belief that his act or omission was in the best
interest of the Employer and its Affiliates; provided that any act or omission
to act on the Participant’s behalf in reliance upon an opinion of counsel to the
Employer or any Affiliate or counsel to the Participant shall not be deemed to
be willful. Notwithstanding the foregoing, the Participant shall not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to him a copy of a certification by a majority of the outside members
of the Board of the Plan Sponsor finding that, in the good faith opinion of such
majority, the Participant was guilty of conduct which is deemed to be Cause
within the meaning hereof and specifying the particulars thereof in detail,
after reasonable notice to the Participant and an opportunity for him, together
with his counsel, to be heard before such majority.

     (ii) “Competition” means the Participant’s engaging without the written
consent of the Board of the Plan Sponsor or a person authorized thereby, in an
activity as an officer, a director, an employee, a partner, a more than one
percent shareholder or other owner, an agent, a consultant, or in any other
individual or representative capacity within fifty (50) miles of the Plan
Sponsor’s headquarters or any branch office of the Employer or any Affiliate
(unless the Participant’s duties, responsibilities and activities, including
supervisory activities, for or on behalf of such activity, are not related in
any way to such competitive activity) if it involves:

     (A) Engaging in or entering into the business of banking, lending or any
other business activity in which the Employer or any Affiliates is actively
engaged at the time the Participant’s employment ceases, or

     (B) Soliciting or contacting, either directly or indirectly, any of the
customers or clients of the Employer or any Affiliate for the purpose of
competing with the products or services provided by the Employer or any
Affiliate, or

     (C) Employing or soliciting for employment any employees of the Employer or
any Affiliate for the purpose of competing with the Employer or any Affiliate.

In the event any of the restrictions against engaging in a competitive activity
contained in this subparagraph shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its extending for too great a
period of time or over too great a geographical area or by reason of its being
too extensive in any other respect, it shall be interpreted to extend only over
the maximum period of time for which it may be enforceable, and over the maximum
geographical area as to which it may be enforceable and to the maximum extent in
all other respects as to which it may be enforceable, all as determined by such
court in such action.

     (iii) “Unauthorized Disclosure of Confidential Information” means the
disclosure by the Participant without the written consent of the Board of the
Plan Sponsor or a person authorized thereby, to any person other than as
required by law or court order, or other than to an authorized employee of the
Employer or an Affiliate, or to a person to whom disclosure is necessary or
appropriate in connection with the performance by the Participant of his duties
as an employee or director of the Employer or an Affiliate

- 11 -



--------------------------------------------------------------------------------



 



(including, but not limited to, disclosure to the Employer’s or an Affiliate’s
outside counsel, accountants or bankers of financial data properly requested by
such persons and approved by an authorized officer of the Plan Sponsor), any
non-public, proprietary and confidential information of the Employer or any
Affiliate. Confidential information may include, but is not limited to, trade
secrets, customer lists and information, internal corporate planning, methods of
marketing and operation, and other data or information of or concerning the
Employer and its Affiliates or any of their customers that is not generally
known to the public.

     6.3 No Reduction in Certain Vested Accrued Benefits by Reason of
Re-Employment. Notwithstanding any provisions hereof to the contrary, in the
case of a Participant who has a non-forfeitable interest in his Accrued Benefit
and who separates from the service of the Employer whether by Retirement,
Disability or other termination, the dollar amount of his non-forfeitable
interest in his Accrued Benefit immediately prior to his re-employment shall not
be reduced by reason of his re-employment.

     6.4 Vesting upon Change in Control. Notwithstanding the foregoing
provisions of this ARTICLE VI, upon a Change in Control, the Accrued Benefit and
Death Benefit of each of the following Participants shall be fully vested and
non-forfeitable without the requirement of further service under paragraph 6.1
and without forfeiture pursuant to clause (ii) of subparagraph 6.2(b) as a
result of his Competition after the Change in Control. Participants to whom this
paragraph applies are each Participant who at the Change in Control:

     (i) Is then an Active Participant, and

     (ii) Has not then otherwise forfeited his Accrued Benefit and Death
Benefit.

ARTICLE VII
Death Benefits

     7.1 Death after Annuity Starting Date. If a Participant dies after his
Annuity Starting Date, the only benefits payable under the Plan after his death
shall be those, if any, provided under the form of payment of his Accrued
Benefit being made to him at his death, and no Death Benefit shall be paid with
respect to him.

     7.2 Death before Annuity Starting Date. If a Participant dies before his
Annuity Starting Date, no benefit shall be paid under the Plan except any Death
Benefit which may be provided under this ARTICLE VII, and no Accrued Benefit
shall be paid to or with respect to him.

     7.3 Death Benefit.

     7.3(a) In the event that a Participant dies before his Annuity Starting
Date at a time when he has a non-forfeitable interest in his Accrued Benefit and
provided that the Participant’s death does not occur as a result of suicide
within two (2) years of his becoming a Participant, then the Beneficiary of such
Participant shall be entitled to receive as a death benefit under the Plan
(referred to as the “Death Benefit”) a term certain annuity with no life
contingencies payable monthly on the first day of each calendar month for one
hundred eighty (180) months in an amount equal to the Participant’s
non-forfeitable interest in his Accrued Benefit and commencing on commencing on
his Normal Retirement Date (or if his death occurs after his Normal Retirement
Date, on the first day of the month coinciding with or next following the date
of his death), determined as follows:

     (i) If he dies while an Active Participant, such benefit shall be
calculated based on:

     (A) Where he has not yet reached his Normal Retirement Date, the
assumptions that his aggregate years of Benefit Service are that number he would
have at his Normal Retirement Date assuming he had remained employed by the
Employer in the same capacity as at his date of death or,

- 12 -



--------------------------------------------------------------------------------



 



if he Retired on Disability Retirement, at the date of his Disability from such
date to his Normal Retirement Date, and that he continued to receive
Compensation to his Normal Retirement Date at his most recent actual or
equivalent hourly rate in effect at the date of his death, or

     (B) Where he dies after his Normal Retirement Date, his Average
Compensation and actual aggregate years of Benefit Service at the date of his
death, or

     (ii) If he dies when not an Active Participant, such benefit shall be
calculated based on his non-forfeitable Accrued Benefit when he ceased to be an
Active Participant and shall be payable commencing on his Normal Retirement
Date.

     7.3(b) The Death Benefit of a Participant shall be fully vested and
non-forfeitable as provided in ARTICLE VI. Death Benefits which are not
non-forfeitable shall be forfeited as provided in ARTICLE VI.

     7.3(c) The non-forfeitable Death Benefit of a Participant shall be payable
to the Participant’s Beneficiary commencing with the month immediately following
the month in which the Participant died.

     7.4 Beneficiary Designation.

     7.4(a) Each Participant shall have the right to notify the Administrator in
writing of any elections which he is entitled to make under the provisions of
the Plan and of any designation of a Beneficiary to receive, if alive, benefits
under the Plan, in the event of his death. Such designation may be changed from
time to time by notice in writing to the Administrator.

     7.4(b) If a Participant dies without having designated a Beneficiary, or if
the Beneficiary so designated has predeceased the Participant or cannot be
located by the Administrator within one year after the date when the
Administrator commenced making a reasonable effort to locate such Beneficiary,
then the Participant’s surviving spouse, or if none, then his descendants, per
stirpes, or if none, then the executor or the administrator of his estate shall
be deemed to be his Beneficiary.

     7.4(c) Any Beneficiary designation may include multiple, contingent or
successive Beneficiaries and may specify the proportionate distribution to each
Beneficiary. If a Beneficiary shall survive the Participant, but shall die
before the entire benefit payable to such Beneficiary has been distributed, then
absent any other provision by the Participant, the unpaid amount of such benefit
shall be distributed to the estate of the deceased Beneficiary. If multiple
Beneficiaries are designated, absent provisions by the Participant, those named
or the survivors of them shall share equally any benefits payable under the
Plan. Any Beneficiary, including the Participant’s spouse, shall be entitled to
disclaim any benefit otherwise payable to him under the Plan.

     7.4(d) The determination of the marital status of a Participant shall be
made pursuant to applicable local law; provided, however, that a person of the
same sex as the Participant shall in no event be considered to be the spouse of
the Participant for any purpose under or relating to the Plan.

ARTICLE VIII
Payment of Benefits

     8.1 Time of Payment.

     8.1(a) Subject to the limitations and qualifications of ARTICLE VI, the
non-forfeitable Accrued Benefit of a Participant shall become payable to the
Participant or, if deceased, the non-forfeitable Death Benefit payable with
respect to a Participant shall become payable to his Beneficiary, at the
following applicable time:

- 13 -



--------------------------------------------------------------------------------



 



     (i) In the case of the Participant’s non-forfeitable Accrued Benefit, the
earlier of:

     (A) The Participant’s Early, Normal or Delayed Retirement Date on which he
retires under the Plan, or

     (B) The Participant’s Normal Retirement Date if he is not then an Employee.

     (ii) In the case of the Death Benefit, the first day of the calendar month
following the date on which the Participant dies.

     8.1(b) Notwithstanding the foregoing provisions of this paragraph, payment
may be delayed for a reasonable period in the event the recipient cannot be
located or is not competent to receive the benefit payment, there is a dispute
as to the proper recipient of such benefit payment, or additional time is needed
to calculate the Accrued Benefit or Death Benefit.

     8.2(c) Notwithstanding the foregoing, no benefit payment shall commence to
the Participant until the occurrence of a payment event described in
Section 409A(a)(2)(A)(i) (separation from service), (ii) (disability as defined
in Section 409A(a)(2)(C) of the Code), (iii) (death) or (v) (a change in the
ownership of the corporation, or in the ownership of a substantial portion of
the corporation) of the Code, provided, however, that any payment to a
Participant who is key employee (as determined for purposes of
Section 409A(a)(2)(B)(i) of the Code) of a corporation which is publicly traded
on an established securities exchange or otherwise on account of separation from
service (all as determined for purposes of Section 409A(a)(2)(B)(i) of the Code)
shall not commence before the date which is six (6) months after the date of his
separation from service (or, if earlier, his death). If payment commencement is
deferred due to the proviso of the preceding sentence, the first payment shall
include any monthly payments which would have been paid prior thereto but for
the payment deferral.

     8.2 Form and Amount of Accrued Benefit Payment.

     8.2(a) Subject to the limitations and qualifications of ARTICLE VI,
non-forfeitable Accrued Benefit payments to a Participant shall be paid in the
form of a term certain annuity with no life contingencies for one hundred eighty
(180) months payable on the first day of each calendar month and commencing as
provided in paragraph 8.1, with any portion of the unpaid one hundred eighty
(180) monthly payments at the Participant’s death payable as a continuing term
certain annuity to his Beneficiary.

     8.2(b) The amount of each monthly payment shall be the amount of his
non-forfeitable Accrued Benefit, reduced where applicable pursuant to the
following:

     (i) In the event that a Participant’s Accrued Benefit commences to be paid
to him prior to his Normal Retirement Date, the amount payable shall be reduced
by five-tenths of one percent (.5%) for each full month by which his Annuity
Starting Date precedes his Normal Retirement Date.

     (ii) Notwithstanding the foregoing, there shall be no such reduction in the
amount of the Participant’s monthly payment if either:

     (A) He retires on Early Retirement at the request of the Board so long as
such request expressly provides for no reduction in the amount of his Accrued
Benefit payment due to commencement before his Normal Retirement Date, or

     (B) His voluntary termination of employment with the consent of the Board
so long as such consent expressly provides for no reduction in the amount of his
Accrued Benefit payment due to commencement before his Normal Retirement Date.

- 14 -



--------------------------------------------------------------------------------



 



     8.3 Form and Amount of Death Benefit Payment.

     8.3(a) Subject to the limitations and qualifications of ARTICLE VI, the
non-forfeitable Death Benefit with respect to a Participant shall be paid to his
Beneficiary in the form of a term certain annuity with no life contingencies for
one hundred eighty (180) months payable on the first day of each calendar month,
commencing as provided in paragraph 8.1.

     8.3(b) The amount of each monthly payment shall be the amount of the
non-forfeitable Death Benefit with respect to the Participant, reduced where
applicable pursuant to the following:

     (i) The amount of the Death Benefit payable with respect to the Participant
shall be reduced in the event payment commences before the Participant’s Normal
Retirement Date by five-tenths of one percent (.5%) for each month by which the
benefit commencement date precedes his Normal Retirement Date.

     (ii) Notwithstanding the foregoing, there shall be no such reduction in the
amount of the Beneficiary’s monthly payment if either:

     (A) The Participant retired on Early Retirement at the request of the Board
so long as such consent expressly provides for no reduction in the amount of the
Death Benefit payment due to commencement before the Participant’s Normal
Retirement Date, or

     (B) The Participant’s voluntary termination of employment with the consent
of the Board so long as such consent expressly provides for no reduction in the
amount of the Death Benefit payment due to commencement before the Participant’s
Normal Retirement Date.

     8.4 Cashout of Benefit. Notwithstanding any contrary provision of the Plan,
if the Actuarial Value of a Participant’s non-forfeitable Accrued Benefit or
Death Benefit does not exceed $25,000 (or any lesser amount permitted under
Section 409A of the Code), the Committee may cause the Actuarial Value of such
benefit to be cashed out in a lump sum payment at any time after the
Participant’s cessation of employment with the Employer and its Affiliates or
his death.

     8.5 Suspension or Deferral of Benefits upon Re-Employment. If a Participant
is re-employed by the Employer, benefit payments to which such Participant is
entitled under the Plan shall be suspended during the period of his
re-employment if then in pay status or shall be deferred if not then in pay
status until the end of the period of his re-employment by the Employer. Upon
such Participant’s subsequent death, retirement, or other termination of
employment with the Employer, such Participant’s non-forfeitable Accrued Benefit
or Death Benefit, as the case may be, shall be redetermined (subject to
appropriate adjustment for time of payment and to increase in the same for any
additional benefits earned under the Plan) and shall be recommenced over the
balance of the remaining term of payment in the event his benefit was in pay
status or otherwise shall be paid in the form then applicable to the recipient.
All such redetermined non-forfeitable Accrued Benefits and Death Benefits shall
be reduced by the actuarial value of any benefit payments previously made to the
Participant on such basis as the Administrator shall determine or otherwise on
the basis of the benefit payment actuarial factors of the Defined Benefit Plan.

     8.6 Benefit Determination and Payment Procedure. The Administrator shall
make all determinations concerning eligibility for benefits under the Plan, the
time or terms of payment, and the forms or manner of payment to the Participant
or the Participant’s Beneficiary, in the event of the death of a Participant.
The Administrator shall promptly notify the Plan Sponsor of each such
determination that benefit payments are due or should cease to be made and
provide to the Plan Sponsor all other information necessary to allow the Plan
Sponsor to carry out said determination, whereupon the Plan Sponsor shall pay or
cease to pay or cause to be paid, or cause to cease to be paid, by one or more
of the Employers such benefits in accordance with the Administrator’s
determination.

- 15 -



--------------------------------------------------------------------------------



 



     8.7 Claims Procedure.

     8.7(a) A Participant or Beneficiary (the “claimant”) shall have the right
to request any benefit under the Plan by filing a written claim for any such
benefit with the Administrator on a form provided or approved by the
Administrator for such purpose. The Administrator (or a claims fiduciary
appointed by the Administrator) shall give such claim due consideration and
shall either approve or deny it in whole or in part. The following procedure
shall apply:

     (i) The Administrator (or a claims fiduciary appointed by the
Administrator) may schedule and hold a hearing.

     (ii) If the claim is not a Disability Benefit Claim, within ninety
(90) days following receipt of such claim by the Administrator, notice of any
approval or denial thereof, in whole or in part, shall be delivered to the
claimant or his duly authorized representative or such notice of denial shall be
sent by mail (postage prepaid) to the claimant or his duly authorized
representative at the address shown on the claim form or such individual’s last
known address. The aforesaid ninety (90) day response period may be extended to
one hundred eighty (180) days after receipt of the claimant’s claim if special
circumstances exist and if written notice of the extension to one hundred eighty
(180) days indicating the special circumstances involved and the date by which a
decision is expected to be made is furnished to the claimant or his duly
authorized representative within ninety (90) days after receipt of the
claimant’s claim.

     (iii) If the claim is a Disability Benefit Claim, within forty-five
(45) days following receipt of such claim by the Administrator, notice of any
approval or denial thereof, in whole or in part, shall be delivered to the
claimant or his duly authorized representative or such notice of denial shall be
sent by mail to the claimant or his duly authorized representative at the
address shown on the claim form or such individual’s last known address. The
aforesaid forty-five (45) day response period may be extended to seventy-five
(75) days after receipt of the claimant’s claim if it is determined that such an
extension is necessary due to matters beyond the control of the Plan and if
written notice of the extension to seventy-five (75) days indicating the
circumstances involved and the date by which a decision is expected to be made
is furnished to the claimant or his duly authorized representative within
forty-five (45) days after receipt of the claimant’s claim. Thereafter, the
aforesaid seventy-five (75) day response period may be extended to one hundred
five (105) days after receipt of the claimant’s claim if it is determined that
such an extension is necessary due to matters beyond the control of the Plan and
if written notice of the extension to one hundred five (105) days indicating the
circumstances involved and the date by which a decision is expected to be made
is furnished to the claimant or his duly authorized representative within
seventy-five (75) days after receipt of the claimant’s claim. In the event of
any such extension, the notice of extension shall specifically explain, to the
extent applicable, the standards on which entitlement to a benefit is based, the
unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues, and the claimant shall be afforded
at least forty-five (45) days within which to provide any specified information
which is to be provided by the claimant.

     (iv) Any notice of denial shall be written in a manner calculated to be
understood by the claimant and shall:

     (A) Set forth a specific reason or reasons for the denial,

     (B) Make reference to the specific provisions of the Plan document or other
relevant documents, records or information on which the denial is based,

     (C) Describe any additional material or information necessary for the
claimant to perfect the claim and explain why such material or information is
necessary,

- 16 -



--------------------------------------------------------------------------------



 



     (D) Explain the Plan’s claim review procedures, including the time limits
applicable to such procedures (which are generally contained in subparagraph
8.7(b)), and provide a statement of the claimant’s right to bring a civil action
in state or federal court under Section 502(a) of the Act following an adverse
determination on review of the claim denial,

     (E) In the case of a Disability Benefit Claim, if an internal rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination, either provide the specific rule, guideline, protocol or
other similar criterion, or provide a statement that such a rule, guideline,
protocol or other similar criterion was relied upon in making the adverse
determination and that a copy of such rule, guideline, protocol or other
criterion will be provided free of charge to the claimant or his duly authorized
representative upon request in writing, and

     (F) In the case of a Disability Benefit Claim, if the adverse benefit
determination is based on a medical necessity or experimental treatment or
similar exclusion or limit, either provide an explanation of the scientific or
clinical judgment for the determination, applying the terms of the Plan to the
claimant’s medical circumstances, or provide a statement that such explanation
will be provided free of charge upon request in writing.

     8.7(b) A Participant or Beneficiary whose claim filed pursuant to
subparagraph 8.7(a) has been denied, in whole or in part, may, within sixty
(60) days (or one hundred eighty (180) days in the case of a Disability Benefit
Claim) following receipt of notice of such denial, make written application to
the Administrator for a review of such claim, which application shall be filed
with the Administrator. For purposes of such review, the following procedure
shall apply:

     (i) The Administrator (or a claims fiduciary appointed by the
Administrator) may schedule and hold a hearing.

     (ii) The claimant or his duly authorized representative shall be provided
the opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits.

     (iii) The claimant or his duly authorized representative shall be provided,
upon request in writing and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to such claim and may
submit to the Administrator written comments, documents, records, and other
information relating to such claim.

     (iv) The Administrator (or a claims fiduciary appointed by the
Administrator) shall make a full and fair review of any denial of a claim for
benefits, which shall include:

     (A) Taking into account all comments, documents, records, and other
information submitted by the claimant or his duly authorized representative
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination, and

     (B) In the case of a Disability Benefit Claim:

     (I) Providing for a review that does not afford deference to the initial
claim denial and that is conducted by an appropriate named fiduciary of the Plan
who is neither the individual who made the claim denial that is the subject of
the review, nor the subordinate of such individual,

- 17 -



--------------------------------------------------------------------------------



 



     (II) In making its decision on a review of any claim denial that is based
in whole or in part on a medical judgment, including determinations with regard
to whether a particular treatment, drug, or other item is experimental,
investigational, or not medically necessary or appropriate, consulting with a
health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment,

     (III) Providing to the claimant or his authorized representative, either
upon request in writing and free of charge or automatically, the identification
of medical or vocational experts whose advice was obtained on behalf of the Plan
in connection with the claim denial that is the subject of the review, without
regard to whether the advice was relied upon in making the benefit
determination, and

     (IV) Ensuring that the health care professional engaged for purposes of a
consultation under clause (iv)(B)(II) of this subparagraph shall be an
individual who is neither an individual who was consulted in connection with the
claim denial that is the subject of the review, nor the subordinate of any such
individual.

     (v) If the claim is not a Disability Benefit Claim, the decision on review
shall be issued promptly, but no later than sixty (60) days after receipt by the
Administrator of the claimant’s request for review, or one hundred twenty
(120) days after such receipt if a hearing is to be held or if other special
circumstances exist and if written notice of the extension to one hundred twenty
(120) days indicating the special circumstances involved and the date by which a
decision is expected to be made on review is furnished to the claimant or his
duly authorized representative within sixty (60) days after the receipt of the
claimant’s request for a review.

     (vi) If the claim is a Disability Benefit Claim, the decision on review
shall be issued promptly, but no later than forty-five (45) days after receipt
by the Administrator of the claimant’s request for review, or ninety (90) days
after such receipt if a hearing is to be held or if other special circumstances
exist and if written notice of the extension to ninety (90) days indicating the
special circumstances involved and the date by which a decision is expected to
be made on review is furnished to the claimant or his duly authorized
representative within forty-five (45) days after the receipt of the claimant’s
request for a review.

     (vii) The decision on review shall be in writing, shall be delivered or
mailed by the Administrator to the claimant or his duly authorized
representative in the manner prescribed in subparagraph 8.7(a) for notices of
approval or denial of claims, shall be written in a manner calculated to be
understood by the claimant and shall in the case of an adverse determination:

     (A) Include the specific reason or reasons for the adverse determination,

     (B) Make reference to the specific provisions of the Plan on which the
adverse determination is based,

     (C) Include a statement that the claimant is entitled to receive, upon
request in writing and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits,

     (D) Include a statement of the claimant’s right to bring a civil action in
state or federal court under Section 502(a) of the Act following the adverse
determination on review,

     (E) In the case of a Disability Benefit Claim, if an internal rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination, either provide the specific rule, guideline, protocol or
other similar criterion, or provide a statement that such a rule,

- 18 -



--------------------------------------------------------------------------------



 



guideline, protocol or other similar criterion was relied upon in making the
adverse determination and that a copy of such rule, guideline, protocol or other
criterion will be provided free of charge to the claimant or his duly authorized
representative upon request in writing,

     (F) In the case of a Disability Benefit Claim, if the adverse benefit
determination is based on a medical necessity or experimental treatment or
similar exclusion or limit, either provide an explanation of the scientific or
clinical judgment for the determination, applying the terms of the Plan to the
claimant’s medical circumstances, or provide a statement that such explanation
will be provided free of charge upon request in writing, and

     (G) In the case of a Disability Benefit Claim, provide the following
statement (if applicable and appropriate): “You and your plan may have other
voluntary alternative dispute resolution options, such as mediation. One way to
find out what may be available is to contact your local U.S. Department of Labor
Office and your State insurance regulatory agency.”

The Administrator’s decision made in good faith shall be final.

     8.7(c) The period of time within which a benefit determination initially or
on review is required to be made shall begin at the time the claim or request
for review is filed in accordance with the procedures of the Plan, without
regard to whether all the information necessary to make a benefit determination
accompanies the filing. In the event that a period of time is extended as
permitted pursuant to this paragraph due to the failure of a claimant or his
duly authorized representative to submit information necessary to decide a claim
or review, the period for making the benefit determination shall be tolled from
the date on which the notification of the extension is sent to the claimant or
his duly authorized representative until the date on which the claimant or his
duly authorized representative responds to the request for additional
information.

     8.7(d) For purposes of the Plan’s claims procedure:

     (i) A “Disability Benefit Claim” is a claim for a Plan benefit whose
availability is conditioned on a determination of disability and where the
Plan’s claim’s adjudicator must make a determination of disability in order to
decide the claim. A claim is not a Disability Benefit Claim where the
determination of disability is made by a party (other than the Plan’s claim’s
adjudicator or other fiduciary) outside the Plan for purposes other than making
a benefit determination under the Plan (such as a determination of disability by
the Social Security Administration or under the Employer’s long term disability
plan).

     (ii) A document, record, or other information shall be considered
“relevant” to a claimant’s claim if such document, record, or other information
(A) was relied upon in making the benefit determination, (B) was submitted,
considered, or generated in the course of making the benefit determination,
without regard to whether such document, record, or other information was relied
upon in making the benefit determination, (C) demonstrates compliance with the
administrative processes and safeguards required in making the benefit
determination, or (D) in the case of a Disability Benefit Claim, constitutes a
statement of policy or guidance with respect to the Plan concerning the denied
treatment option or benefit for the claimant’s diagnosis, without regard to
whether such advice or statement was relied upon in making the benefit
determination.

     8.7(e) The Administrator may establish reasonable procedures for
determining whether a person has been authorized to act on behalf of a claimant.

     8.8 Payments to Minors and Incompetents. If a Participant or Beneficiary
entitled to receive any benefits hereunder is a minor or is adjudged to be
legally incapable of giving valid receipt and discharge for such benefits, or is
deemed so by the Administrator, benefits will be paid to such person as the
Administrator may designate for the benefit of such Participant or Beneficiary.
Such payments shall be considered a payment to such

- 19 -



--------------------------------------------------------------------------------



 



Participant or Beneficiary and shall, to the extent made, be deemed a complete
discharge of any liability for such payments under the Plan.

     8.9 Distribution of Benefit When Participant Cannot Be Located. The
Administrator shall make all reasonable attempts to determine the whereabouts of
a Participant entitled to a benefit under the Plan, including the mailing by
certified mail of a notice to the last known address shown on the Employer’s or
the Administrator’s records. If the Administrator is unable to locate the
Participant, or if there has been no claim made for such benefits, the Plan
Sponsor shall continue to hold the benefit due such Participant, subject to a
determination that it is reasonable to believe that the Participant is deceased,
in which case the Participant’s Beneficiary shall be paid any benefits thereby
due under the Plan.

     8.10 Minimum Amount Paid Monthly. Notwithstanding any other provisions of
this ARTICLE VIII, monthly benefits equal to One Hundred Dollars ($100.00) or
less need not be paid monthly, but may be accumulated and paid annually on the
last day of each Plan Year.

     8.11 Limitations on Benefits.

     (i) Excess Parachute Payments. Notwithstanding the foregoing, in the event
that the payments and benefits provided to the Participant, or for the
Participant’s benefit, under the Plan or under any other plan or agreement which
become payable or are taken into account as “parachute payments” within the
meaning of Section 280G of the Code, as a result of a Change in Control or the
Participant’s termination of employment relating thereto (the “Total Parachute
Payments”) would result in the Participant’s being entitled to “excess parachute
payments” as defined in Section 280G of the Code, the payments and benefits
provided to the Participant, or for the Participant’s benefit, under the Plan
shall be reduced (but not below zero) to the extent necessary so that no payment
to be made, or benefit to be provided, to the Participant or for the
Participant’s benefit under the Plan or any other plan or agreement would result
in “excess parachute payments” as defined in Section 280G of the Code and there
would consequently be no loss of an income tax deduction by the Employer or the
imposition of an excise tax on the Participant under Section 4999 of the Code,
provided, however that such reduction shall not apply unless the Participant’s
Net After-tax Benefit if such reduction were made shall exceed the Participant’s
Net After-tax Benefit if such reduction were not made by at least $25,000. In
connection with the foregoing:

     (A) “Net After-tax Benefit” shall mean the sum of (1) the Total Parachute
Payments which the Participant receives or is then entitled to receive, less
(2) the amount of federal, state and local income and employment taxes payable
by the Participant with respect to the Total Parachute Payments, less (3) the
amount of excise taxes imposed with respect to the Total Parachute Payments by
Section 4999 of the Code.

     (B) All determinations regarding such reduction shall be made by the
registered public accounting firm under Section 102 of the Sarbanes-Oxley Act
serving as auditors for the Plan Sponsor on the date of a Change in Control (or
any other registered public accounting firm designated by the Plan Sponsor) and
shall be based on the maximum applicable marginal tax rates for each year in
which such payments and benefits shall be paid or provided to the Participant or
for the Participant’s benefit (based upon the rate in effect for such year at
the time of the first payment of the foregoing and, as appropriate as determined
by such tax counsel, the taxable wage base for employment tax purposes). The
determination made as to the reduction of benefits or payments required
hereunder by such registered public accounting firm shall be binding, absent a
determination by the Internal Revenue Service which is agreed to by both the
Plan Sponsor and the Participant or a final decision by a court of competent
jurisdiction over the tax issue in which case such determination or decision
shall control.

- 20 -



--------------------------------------------------------------------------------



 



     (C) The Participant shall have the right to designate within a reasonable
period, which payments or benefits will be reduced; provided, however, that if
no direction is received from the Participant, the Plan Sponsor shall implement
the reductions in its discretion.

     (ii) Banking Payment Limitation. Notwithstanding anything contained in the
Plan or any other agreement or plan to the contrary, the payments and benefits
provided to, or for the benefit of, the Participant under the Plan or under any
other plan or agreement shall be reduced (but not below zero) to the extent
necessary so that no payment to be made, or benefit to be provided, to the
Participant or for his benefit under the Plan or any other plan or agreement
shall be in violation of the golden parachute and indemnification payment
limitations and prohibitions of 12 CFR Section 359.

ARTICLE IX
Fiduciaries

     9.1 Named Fiduciaries and Duties and Responsibilities. Authority to control
and manage the operation and administration of the Plan shall be vested in the
following, who, together with their membership, if any, shall be the Named
Fiduciaries under the Plan with those powers, duties, and responsibilities
specifically allocated to them by the Plan:

     9.1(a) Plan Sponsor — The Plan Sponsor in connection with its fiduciary
obligations and rights under the Plan.

     9.1(b) Plan Administrator — The Plan Administrator named and serving as
provided in ARTICLE X hereof.

     9.1(c) Administrative Committee — The Administrative Committee provided for
in ARTICLE X hereof.

     9.1(d) Board — The Board in connection with its fiduciary obligations and
rights under the Plan.

     9.2 Limitation of Duties and Responsibilities of Named Fiduciaries. The
duties and responsibilities, and any liability therefor, of the Named
Fiduciaries provided for in paragraph 9.1 shall be severally limited to the
duties and responsibilities specifically allocated to each such Named Fiduciary
in accordance with the terms of the Plan, and there shall be no joint duty,
responsibility, or liability among any such groups of Named Fiduciaries in the
control and management of the operation and administration of the Plan.

     9.3 Service by Named Fiduciaries in More than One Capacity. Any person or
group of persons may serve in more than one Named Fiduciary capacity with
respect to the Plan.

     9.4 Allocation or Delegation of Duties and Responsibilities by Named
Fiduciaries. By written agreement filed with the Administrator and the Plan
Sponsor, any duties and responsibilities of any Named Fiduciary may be allocated
among Named Fiduciaries or may, with the consent of the Plan Sponsor, be
delegated to persons other than Named Fiduciaries. Any written agreement shall
specifically set forth the duties and responsibilities so allocated or
delegated, shall contain reasonable provisions for termination, and shall be
executed by the parties thereto.

     9.5 Assistance and Consultation. A Named Fiduciary, and any delegate named
pursuant to paragraph 9.4, may engage agents to assist in its duties and may
consult with counsel, who may be counsel for the Employer, with respect to any
matter affecting the Plan or its obligations and responsibilities hereunder, or
with respect to any action or proceeding affecting the Plan. All compensation
and expenses of such agents and counsel shall be paid or reimbursed by the
Employer.

- 21 -



--------------------------------------------------------------------------------



 



     9.6 Indemnification. The Employer shall indemnify and hold harmless any
individual who is a Named Fiduciary or a member of a Named Fiduciary under the
Plan and any other individual to whom duties of a Named Fiduciary are delegated
pursuant to paragraph 9.4, to the extent permitted by law, from and against any
liability, loss, cost or expense arising from their good faith action or
inaction in connection with their responsibilities under the Plan.

ARTICLE X
Plan Administration

     10.1 Appointment of Plan Administrator. The Board may appoint one or more
persons to serve as the Plan Administrator (the “Administrator”) for the purpose
of carrying out the duties specifically imposed on the Administrator by the
Plan, the Act and the Code. The person serving as Administrator shall serve for
an indefinite term at the pleasure of the Board, and may, by thirty (30) days
prior written notice to the Board, terminate such appointment.

     10.2 Plan Sponsor as Plan Administrator. In the event that no Administrator
is appointed or in office pursuant to paragraph 10.1, the Plan Sponsor shall be
the Administrator.

     10.3 Duties and Responsibilities of Plan Administrator. In addition to
duties and responsibilities expressly provided elsewhere in the Plan, the
Administrator shall have the following duties and responsibilities:

     10.3(a) The Administrator shall be responsible for the fulfillment of all
relevant reporting and disclosure requirements set forth in the Act and the
Code.

     10.3(b) The Administrator shall maintain and retain necessary records
respecting administration of the Plan and matters upon which disclosure is
required under the Act and the Code.

     10.3(c) The Administrator shall provide to Participants and Beneficiaries
such notices and information as are required by the Plan, the Act and the Code.

     10.3(d) Except as limited by paragraph 10.6, the Administrator shall make
all determinations regarding eligibility for participation in and benefits under
the Plan.

     10.3(e) The Administrator shall exercise its power and authority in its
discretion. It is intended that a court review of the Administrator’s exercise
of its power and authority be made only on an arbitrary and capricious standard.

     10.4 Availability to Plan Administrator of Records. The Employer shall, at
the request of the Administrator, make available necessary records or other
information they possess which may be required by the Administrator in order to
carry out its duties hereunder.

     10.5 No Action by Plan Administrator with Respect to Own Benefit. No
Administrator who is a Participant shall take any part as the Administrator in
any discretionary action in connection with his participation as an individual.
Such action shall be taken by the remaining Administrator, if any, or otherwise
by the Plan Sponsor.

     10.6 Limitations on Plan Administrator’s Discretion. Notwithstanding any
grant of authority by the Plan, the Administrator shall exercise his
discretionary authority granted under the Plan, including, but not limited to,
benefit eligibility, benefit entitlement, payments and distributions, and
adoption of procedures pertaining thereto, only as directed by the Committee,
except in connection with the following matters:

          (i) Determination that a Participant is deceased;

- 22 -



--------------------------------------------------------------------------------



 



          (ii) Initial review of claims; and

          (iii) Any other matter that the Committee authorizes the Administrator
to determine.

     10.7 Makeup of Administrative Committee. The Administrative Committee (the
“Committee”) shall consist of the membership, as from time to time serving, of
the Compensation Committee (or any successor thereto) of the Board.

     10.8 Power and Authority of Administrative Committee. The Committee is
hereby vested with all the power and authority necessary in order to carry out
its duties and responsibilities in connection with the administration of the
Plan, including the power to interpret the provisions of the Plan. For such
purpose, the Committee shall have the power to adopt rules and regulations
consistent with the terms of the Plan. The Committee shall exercise its power
and authority in its discretion. It is intended that a court review of the
Committee’s exercise of its power and authority be made only on an arbitrary and
capricious standard.

     10.9 No Action by Administrative Committee Member with Respect to Own
Benefit. No member of the Committee who is a Participant shall take any part in
any action in connection with his participation as an individual. Such action
shall be taken by the remaining members of the Committee, if any, or otherwise
by the Plan Sponsor.

     10.10 Action by Administrative Committee by Majority Vote. The action of
the Committee in all matters, questions and decisions shall be determined by a
majority vote of its members qualified to act thereon. They may meet informally
or take any action without the necessity of meeting as a group.

     10.11 Provision to Administrative Committee of Necessary Information. The
Employer and the Administrator shall supply full and timely information to the
Committee of all matters relating to all Participants which the Committee may
require for the effective discharge of its duties.

     10.12 Limitation on Powers and Authority of Administrative Committee. The
Committee shall have no power in any way to modify, alter, add to or subtract
from any provisions of the Plan.

ARTICLE XI
Amendment and Termination of Plan

     11.1 Amendment and Termination.

     11.1(a) The Plan may be amended or terminated in whole or in part at any
time by action of the Board; provided, however, that neither the non-forfeitable
Accrued Benefit of a Participant, the right to payment without reduction under
paragraph 8.2 before the Normal Retirement Date of a Participant (but only to
the extent that all events have occurred which give rise to such right as of the
date of amendment or termination) or the non-forfeitable Death Benefit with
respect to a Participant at the time of any such amendment or termination shall
be adversely affected thereby. Notice of every amendment or termination of the
Plan shall be given to each Participant and Beneficiary of a deceased
Participant, the Administrator, the Committee and the Employer.

     11.1(b) In the event of a termination or a partial termination of the Plan,
so much of the Plan as has been terminated shall be automatically amended on the
effective date of such termination by terminating additional benefit accrual and
by reducing or eliminating any incidental benefits, other than non-forfeitable
Death Benefits, of Participants and their Beneficiaries under so much of the
Plan as has terminated, but only if payment thereof has not commenced or is not
subject only to the expiration of a waiting period or occurrence of death, to
the fullest extent permitted by subparagraph 11.1(a). Under no circumstances
shall all or any portion of the Accrued Benefit or Death

- 23 -



--------------------------------------------------------------------------------



 



Benefit of any such Participant under the Plan, or the non-forfeitable
percentage thereof at the time of such termination, to the extent terminated be
increased by reason of continued service as an Employee with any Employer with
respect to which the Plan has been terminated, unless otherwise provided by the
Board. In the event of a termination or a partial termination of the Plan, all
Accrued Benefits (and Death Benefits attributable to such Accrued Benefits)
shall automatically become fully vested and non-forfeitable.

     11.1(c) Termination of the Plan shall mean termination of active
participation by Participants, but shall not mean immediate payment of all
vested Accrued Benefits or Death Benefits unless the Plan Sponsor so directs. On
termination of the Plan, the Board of the Plan Sponsor may provide for the
acceleration of payment of the vested Accrued Benefits of all affected
Participants on such basis as it may direct.

     11.2 Termination Events with Respect to Employers Other Than the Plan
Sponsor.

     11.2(a) The Plan shall terminate with respect to any Employer other than
the Plan Sponsor, and such Employer shall automatically cease to be an Employer
for purposes of the Plan, upon the happening of any of the following events:

          (i) Action by the Board of the Plan Sponsor terminating the Plan as to
it and specifying the date of such termination. Notice of such termination shall
be delivered to the Administrator, the Committee and the Plan Sponsor.

          (ii) Its ceasing to be an Affiliate.

     11.2(b) Termination of the Plan with respect to any Employer shall mean
termination of active participation of, and cessation of the accrual of
additional benefits by, the Participants employed by such Employer, but shall
not mean immediate payment of all vested Accrued Benefits with respect to the
Employees of such Employer unless the Plan Sponsor so directs. On termination of
the Plan with respect to any Employer, the Board of the Plan Sponsor may provide
for the acceleration of payment of the vested Accrued Benefits of all affected
Participants of that former participating Employer on such basis as it may
direct.

     11.3 Effect of Employer Merger, Consolidation or Liquidation.
Notwithstanding the foregoing provisions of this ARTICLE XI, the merger or
liquidation of any Employer into any other Employer or the consolidation of two
(2) or more of the Employers shall not cause the Plan to terminate with respect
to the merging, liquidating or consolidating Employers, provided that the
surviving or continuing employer is otherwise considered to be, and continues to
be, a participating Employer in the Plan.

ARTICLE XII
Miscellaneous

     12.1 Headings. The headings in the Plan have been inserted for convenience
of reference only and are to be ignored in any construction of the provisions
hereof.

     12.2 Gender and Number. In the construction of the Plan, the masculine
shall include the feminine or neuter and the singular shall include the plural
and vice-versa in all cases where such meanings would be appropriate.

     12.3 Governing Law. The Plan shall be construed, enforced and administered
in accordance with the laws of the Commonwealth of Virginia, and any federal law
preempting the same. Unless federal law specifically addresses the issue,
federal law shall not preempt applicable state law preventing an individual or
person claiming through him from acquiring property or receiving benefits as a
result of the death of a decedent where such individual caused the death.

- 24 -



--------------------------------------------------------------------------------



 



     12.4 Employment Rights. Participation in the Plan shall not give any
Employee the right to be retained in the Employer’s employ nor, upon dismissal
or upon his voluntary termination of employment, to have any right or interest
under the Plan other than as herein provided.

     12.5 Conclusiveness of Employer Records. The records of the Employer with
respect to age, service, employment history, compensation, absences, illnesses
and all other relevant matters shall be conclusive for purposes of the
administration of the Plan.

     12.6 Right to Require Information and Reliance Thereon. The Employer and
Administrator shall have the right to require any Participant, Beneficiary or
other person receiving benefit payments to provide it with such information, in
writing, and in such form as it may deem necessary to the administration of the
Plan and may rely thereon in carrying out its duties hereunder. Any payment to
or on behalf of a Participant or Beneficiary in accordance with the provisions
of the Plan in good faith reliance upon any such written information provided by
a Participant or any other person to whom such payment is made shall be in full
satisfaction of all claims by such Participant and his Beneficiary; and any
payment to or on behalf of a Beneficiary in accordance with the provisions of
the Plan in good faith reliance upon any such written information provided by
such Beneficiary or any other person to whom such payment is made shall be in
full satisfaction of all claims by such Beneficiary.

     12.7 Alienation and Assignment. Except as may be required by the Act, no
benefit hereunder shall be subject in any manner to alienation, sale,
anticipation, transfer, assignment, pledge, encumbrance, garnishment,
attachment, execution or levy of any kind.

     12.8 Notices and Elections.

     12.8(a) Except as provided in subparagraph 12.8(b), all notices required to
be given in writing and all elections, consents, applications and the like
required to be made in writing, under any provision of the Plan, shall be
invalid unless made on such forms as may be provided or approved by the
Administrator and, in the case of a notice, election, consent or application by
a Participant or Beneficiary, unless executed by the Participant or Beneficiary
giving such notice or making such election, consent or application.

     12.8(b) Subject to limitations under applicable provisions of the Act (such
as the requirement that spousal consent be in writing), the Administrator is
authorized in its discretion to accept other means for receipt of effective
notices, elections, consents and/or applications by Participants and/or
Beneficiaries, including but not limited to interactive voice systems and
electronic or internet communications, on such basis and for such purposes as it
determines from time to time.

     12.9 Delegation of Authority. Whenever the Plan Sponsor or any Employer is
permitted or required to perform any act, except where prohibited by applicable
law, such act may be performed by its Chief Executive Officer, its President,
the Compensation Committee of its Board of Directors or its Board of Directors
or by any person duly authorized by any of the foregoing.

     12.10 Service of Process. The Administrator shall be the agent for service
of process on the Plan.

     12.11 Construction. This Plan is created for the exclusive benefit of
Eligible Employees of the Employer and their Beneficiaries and shall be
interpreted and administered in a manner consistent with its being an unfunded
deferred compensation plan maintained for a select group of management or highly
compensated employees (sometimes referred to as a “top-hat” plan) described in
Sections 201(2), 301(a)(3) and 401(a)(1) of the Act.

     12.12 Nonqualified Deferred Compensation Plan Omnibus Provision. Any
benefit, payment or other right provided by the Plan shall be provided or made
in a manner, and at such time, in such form and subject to such election
procedures (if any), as complies with the applicable requirements of
Section 409A of the Code to

- 25 -



--------------------------------------------------------------------------------



 



avoid a plan failure described in Section 409A(a)(1) of the Code, including
without limitation, deferring payment until the occurrence of a specified
payment event described in Section 409A(a)(2) of the Code. Notwithstanding any
other provision hereof or document pertaining hereto, the Plan shall be so
construed and interpreted to meet the applicable requirements of Section 409A of
the Code to avoid a plan failure described in Section 409A(a)(1) of the Code.

- 26 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Plan Sponsor, pursuant to the authorization of its Board
of Directors, has caused its name to be signed to this Plan, for itself and for
each participating Employer, by its duly authorized officer with its corporate
seal hereunto affixed and attested by its Secretary or Assistant Secretary, as
of the day and year above written.

                   
 
          FAUQUIER BANKSHARES, INC.,
Plan Sponsor and participating Employer  
 
                 
Dated:
  1-18-05   By:   /s/ Brian S. Montgomery  

                 

          Its   Chairman of Compensation Committee  

                 
 
                 
Attest:
 
                 
/s/ Randy K. Ferrell
         
 
         
Its
  President and CEO          
 
             
 
                 
/s/ Eric P. Graap
         
 
         
Its
  CFO and SVP          
 
             
 
                 
/s/ Edna T. Brannan
         
 
         
Its
  SVP          
 
             
 
                 
/s/ Mark A. Debes
         
 
         
Its
  SVP          
 
             
 
                 
/s/ Jeffrey A. Sisson
         
 
         
Its
  SVP          
 
             

